DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 has been considered and entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the metes and bounds of the limitation “visual indication of the maneuver is displayed with a visual characteristic having a first value” recited in claim 1 and similarly recited in claims 12-13 is unclear in view of the specification and the remainder of the claim. Under a first interpretation, “displayed” with a visual characteristic can mean that the “visual characteristic having a first value” is displayed at the same time as or displayed alongside, from example, on the same screen. According to a second interpretation “displayed with” requires only the visual indication of a maneuver, for example, 1010a in FIG. 10E, an arrow, corresponding to a turn maneuver is considered to possess the visual characteristic having a first value. 
For example, in some portions specification indicates the visual indication of a maneuver is specifically defined as separate from other simultaneously displayed information, i.e., Fig. 10l, 1010a and 1012a, ¶ 323 “displays an image 1010a corresponding to the next navigation maneuver, an indication 
Accordingly, it is unclear for example, whether other items other than 624a, (right turn arrow) identified as a visual indication of a maneuver that are also displayed at the same time in FIG. 6D are considered “visual indications of a maneuver” or can be considered “displayed with a visual characteristic having a first value” for at least the additional reason that the specification indicates a displayed mileage 624b is “a visual indication of a maneuver to be performed” (Spec. ¶207 recites “as illustrated in FIG. 6D, a navigation segment optionally is indicated by an icon (e.g., icon 624ab) representing a maneuver to be performed”) although would not be considered to be “a visual indication of a maneuver to be performed” under the plain ordinary meaning of the phrase. The dependent claims are rejected on the basis of their dependency.  

Claim Interpretation and Contingent Limitations
Claims 5-9 are method claims, which contain the following conditional limitations:
Claim 5:
(1) “in accordance with a determination that the route uses a first mode of transportation, the plurality of suggested destinations is a first plurality of suggested destinations”;
(2) “In accordance with a determination that the route uses a second mode of transportation, the plurality of suggested destinations is a second plurality of suggested destinations, different from the first plurality of suggested destinations.”; 
Claim 6:
(3) “In accordance with a determination that the route uses a first mode of transportation, the size of the visual indication of the maneuver is a first size”

Claim 7:
(5) “In accordance with a determination that the velocity of the electronic device is a first velocity, the visual indication of the velocity of the electronic device uses a first scale.”
(6) “In accordance with a determination that the velocity of the electronic device is a second velocity, different from the first velocity, the visual indication of the velocity of the electronic device uses a second scale, different from the first scale.”
Claim 8:
(7) “In accordance with a determination that the route is for a first mode of transportation, navigating along the route includes referring to the respective segment using a first name”
(8) “In accordance with a determination that the route is for a second mode of transportation, different from the first mode of transportation, navigating along the route does not include referring to the respective segment using the first name.”
Claim 9: 
(9) “In accordance with a determination that the route is for a first mode of transportation, navigating along the route includes presenting maneuvering prompts at first distance or time-based intervals.”
(10) “in accordance with a determination that the route is for a second mode of transportation, different from the first mode of transportation, navigating along the route including presenting the maneuvering prompts at second distance or time-based intervals, different from the first distance or time-based intervals”

With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 5-9 are process claims, Ex Parte Schulhauser applies to limitations (1)-(10). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 9 does not require “navigating along the route includes presenting maneuvering prompts at first distance or time-based intervals” or “navigating along the route including presenting the maneuvering prompts at second distance or time-based intervals, different from the first distance or time-based intervals” since the conditional phrases “in accordance with a determination that” does not require that the determination is actually made 
(i.e., “in accordance with a determination that the route is for a first mode of transportation”; “in accordance with a determination that the route is for a second mode of transportation”; -- rather than that they are determined).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable by DAL BO (US 20200096358 A1) ("DAL BO") in view of Lo (US 20090112462 A1) ("Lo").
In regards to claim 1, DAL BO teaches a method comprising: at an electronic device in communication with a display generation component and one or more input devices (DAL BO Paragraph 36 “The processor 101 may supply display data to the display unit 105 using any suitable technique. The display unit 105 may be a liquid crystal display (LCD) panel, OLED panel, a video monitor, or any other visual display device capable of displaying a map and other graphical representations to a user that are described herein. In one example, the display unit 105 may be capable of receiving a user selection of one or more graphical representations displayed thereon.”): 
while navigating along a route from a first physical location to a second physical location, displaying, via the display generation component, a visual indication of a maneuver1 to be performed next to follow the route (DAL BO Paragraph 40 “In some example embodiments, the first part may only show the direction of turn to reach the destination, as the upcoming maneuver 205A. In some example embodiments, the directions may be displayed using arrows”); and 
(DAL BO Paragraph 42 “In some example embodiments, the display of the upcoming maneuver 205A may be dynamically updated based on the progress of the upcoming maneuver 205A. For example, the display of the first part of the display bar may be dynamically updated to reflect the distance remaining before making the next turn.” NOTE: As shown in FIG. 2B the size of the visual indication does not change).
DAL BO also elaborates on wherein: the visual indication of the maneuver is displayed with a visual characteristic having a first value (DAL BO Paragraph 26 “In some example embodiments, a countdown bar that indicates progress of the upcoming maneuver may be displayed as superimposed completely or partially on the upcoming maneuver. The progress of the upcoming maneuver may be indicated, for example, by the distance or time of travel remaining between the current location and an intermediate location corresponding to the upcoming maneuver. In some example embodiments, the upcoming maneuver may itself be displayed as including a countdown bar. For example, the upcoming maneuver may be displayed as a bar showing a distance of travel and a direction of making a turn. In some example embodiments, a visual indication corresponding to the degree of completion of the upcoming maneuver may be displayed along with the upcoming maneuver, as the countdown bar.” | Paragraph 40 “In some example embodiments, the first part of the display bar may display a distance of 300 m before making a turn and a direction of the turn to reach an intermediate location ‘Invalidenstr.’ corresponding to the upcoming maneuver 205A” | Paragraph 43 “In some example embodiments, the display of the countdown bar 205C may be dynamically updated based on speed data obtained from the one or more sensors 131. For example, the display of the countdown bar 205C (and thus the display unit itself) may be updated based on the distance of travel between the current location of the traveler and an intermediate location corresponding to the upcoming maneuver 205A. In some example embodiments, the dynamic update of the countdown bar 205C may be shown as a visual indication of filling up of the countdown bar 205C. In some example embodiments, the countdown bar 205C may be displayed as growing in height to reflect the dynamic update of the countdown bar 205C.”). 
Accordingly, in view of the 112(b) rejection above, under a first interpretation, DAL Bo discloses the required claim limitations. However, under a second interpretation, DAL Bo, does not explicitly disclose the visual indication of a maneuver, being an arrow is updated “to be displayed with” the arrow (i.e., arrow in box 405A, Fig. 4C) “having a second value”. 
Lo, however, teaches wherein: the visual indication of the maneuver is displayed with a visual characteristic having a first value (Lo Paragraph 34 “In the present invention, as shown in FIGS. 3A-3D, the route guidance list has a layered structure to prioritize the information associated with maneuvering actions at the locations closer to the current vehicle position. Thus, the first entry (data field) 83 a differs from the rest of the entries (data fields) 83 b and 83 c in that the first entry 83 a shows the information in more detail with larger graphic images or icons because it relates to the next immediate action (maneuver). In this example, the entry (data field) 83 a includes a maneuver icon 91, a current position indicator 92, a maneuvering point (intersection) indicator 93 (93 a-93 d), a street icon 94, a street indicator 95 (95 a and 95 b). Depending on the changes of the current location of the user (vehicle), these icons, indicators and text messages will dynamically change their contents, location, and sizes” | Paragraph 44 “The distance countdown meter 96 appears when the vehicle enters into a predetermined distance range from the maneuvering location, for example, 600 feet. The distance countdown meter 96 is configured by a scale-like shape on which the brightness, shading, color, etc. will change upon the changes of the current vehicle position. As noted above, the current position indicator 92 on the maneuver icon 91 also changes its position as the relative position of the vehicle to the maneuvering location changes.”)
It would have been obvious to one of ordinary skill in the art to have modified the method of DAL BO so that the visual indication of the maneuver in DAL BO (i.e., arrow in box 405A, Fig. 4C) is updated “to be displayed with” the arrow (i.e., arrow in box 405A, Fig. 4C) “having a second value”., as taught by Lo as disclosed above, in order to provide intuitive graphic imaging when navigating to effectively guide a (Lo Paragraph 5 “This invention relates generally to a display method and apparatus for a navigation system, and more particularly, to a method and apparatus for displaying a route guidance list on a navigation system to provide an intuitive graphic image and text message regarding upcoming maneuvering actions on the route to effectively guide a user to a destination.”).

In regards to claim 2, DAL BO in view of Lo teaches while displaying the visual indication of the maneuver with the visual characteristic having the second value and in accordance with a determination that a location of the electronic device is within a threshold distance of a location at which the maneuver is to be performed, updating the visual indication of the maneuver to be displayed with the visual characteristic having a third value, different from the second value, without changing the size of the visual characteristic (DAL BO Paragraph 42 “In some example embodiments, the display of the upcoming maneuver 205A may be dynamically updated based on the progress of the upcoming maneuver 205A. For example, the display of the first part of the display bar may be dynamically updated to reflect the distance remaining before making the next turn.” NOTE: As shown in FIG. 2B the size of the visual indication does not change and with continuous updating, a third value different than the second value will be shown” | Paragraph 54 “while traversing the upcoming maneuver, the distance remaining before making a turn, may approach a value that is below a threshold distance, for example 90 m The processor 101 may communicate with the one or more sensors 131 to obtain speed data of the traveler and may determine that the speed of the traveler is more than a threshold speed corresponding to the distance remaining before making the tum. In such scenarios, the processor 101 may farther control the display unit 405 to display a notification that it is too fast to tum safely. In some example embodiments, the upper area of the first part of the display bar may change color based on decrease in the remaining distance”)
Lo also teaches in accordance with a determination that a location of the electronic device is within a threshold distance of a location at which the maneuver is to be performed (Lo Paragraph 44 “The distance countdown meter 96 appears when the vehicle enters into a predetermined distance range from the maneuvering location, for example, 600 feet”).
(DAL BO Paragraph 42 “in some example embodiments, the countdown bar 205C may indicate the distance of travel between the current location of the traveler and an intermediate location corresponding to the upcoming maneuver 205A. In some example embodiments, the first part may display, the direction of turn and the distance remaining to reach the intermediate location ‘Invalidenstr.’ (i.e. the distance of travel between the current location of the traveler and the intermediate location ‘Invalidenstr.’)… In some example embodiments, the countdown bar 205C may be superimposed on the upcoming maneuver 205A along the width side (i.e. width of the countdown bar 205C and the upcoming maneuver 205A may be same) as is shown in FIG. 2B.” | Paragraph 54 “while traversing the upcoming maneuver, the distance remaining before making a turn, may approach a value that is below a threshold distance, for example 90 m The processor 101 may communicate with the one or more sensors 131 to obtain speed data of the traveler and may determine that the speed of the traveler is more than a threshold speed corresponding to the distance remaining before making the tum. In such scenarios, the processor 101 may farther control the display unit 405 to display a notification that it is too fast to tum safely. In some example embodiments, the upper area of the first part of the display bar may change color based on decrease in the remaining distance”)

In regards to claim 12, DAL BO teaches An electronic device, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (DAL BO Paragraph 6 “Some example embodiments disclosed herein may provide a system comprising at least one display unit, at least one memory configured to store instructions, and at least one processor. The at least one processor may be configured to execute the stored instructions to obtain a list of maneuvers for navigation to a destination location on the route, wherein the list of maneuvers comprises at least an upcoming maneuver and a following maneuver”): while navigating along a route from a first physical location to a second physical location, displaying, via the display generation component, a visual indication of a maneuver to be performed next to follow the route (DAL BO Paragraph 40 “ In some example embodiments, the first part may only show the direction of turn to reach the destination, as the upcoming maneuver 205A. In some example embodiments, the directions may be displayed using arrows”), wherein: the visual indication of the maneuver is displayed with a visual characteristic having a first value (DAL BO Paragraph 40 “In some example embodiments, the first part of the display bar may display a distance of 300 m before making a turn and a direction of the turn to reach an intermediate location ‘Invalidenstr.’ corresponding to the upcoming maneuver 205A”); and while displaying the visual indication of the maneuver with the visual characteristic having the first value and before determining that a user has begun to perform the maneuver, updating the visual indication of the maneuver to be displayed with the visual characteristic having a second value, different from the first value, wherein updating the visual indication of the maneuver is done without changing a size of the visual indication (DAL BO Paragraph 42 “In some example embodiments, the display of the upcoming maneuver 205A may be dynamically updated based on the progress of the upcoming maneuver 205A. For example, the display of the first part of the display bar may be dynamically updated to reflect the distance remaining before making the next turn.” NOTE: As shown in FIG. 2B the size of the visual indication does not change).
DAL BO also elaborates on wherein: the visual indication of the maneuver is displayed with a visual characteristic having a first value (DAL BO Paragraph 26 “In some example embodiments, a countdown bar that indicates progress of the upcoming maneuver may be displayed as superimposed completely or partially on the upcoming maneuver. The progress of the upcoming maneuver may be indicated, for example, by the distance or time of travel remaining between the current location and an intermediate location corresponding to the upcoming maneuver. In some example embodiments, the upcoming maneuver may itself be displayed as including a countdown bar. For example, the upcoming maneuver may be displayed as a bar showing a distance of travel and a direction of making a turn. In some example embodiments, a visual indication corresponding to the degree of completion of the upcoming maneuver may be displayed along with the upcoming maneuver, as the countdown bar.” | Paragraph 40 “In some example embodiments, the first part of the display bar may display a distance of 300 m before making a turn and a direction of the turn to reach an intermediate location ‘Invalidenstr.’ corresponding to the upcoming maneuver 205A” | Paragraph 43 “In some example embodiments, the display of the countdown bar 205C may be dynamically updated based on speed data obtained from the one or more sensors 131. For example, the display of the countdown bar 205C (and thus the display unit itself) may be updated based on the distance of travel between the current location of the traveler and an intermediate location corresponding to the upcoming maneuver 205A. In some example embodiments, the dynamic update of the countdown bar 205C may be shown as a visual indication of filling up of the countdown bar 205C. In some example embodiments, the countdown bar 205C may be displayed as growing in height to reflect the dynamic update of the countdown bar 205C.”).
Accordingly, in view of the 112(b) rejection above, under a first interpretation, DAL Bo discloses the required claim limitations. However, under a second interpretation, DAL Bo, does not explicitly disclose the visual indication of a maneuver, being an arrow is updated “to be displayed with” the arrow (i.e., arrow in box 405A, Fig. 4C) “having a second value”.
Lo, however, teaches wherein: the visual indication of the maneuver is displayed with a visual characteristic having a first value (Lo Paragraph 34 “In the present invention, as shown in FIGS. 3A-3D, the route guidance list has a layered structure to prioritize the information associated with maneuvering actions at the locations closer to the current vehicle position. Thus, the first entry (data field) 83 a differs from the rest of the entries (data fields) 83 b and 83 c in that the first entry 83 a shows the information in more detail with larger graphic images or icons because it relates to the next immediate action (maneuver). In this example, the entry (data field) 83 a includes a maneuver icon 91, a current position indicator 92, a maneuvering point (intersection) indicator 93 (93 a-93 d), a street icon 94, a street indicator 95 (95 a and 95 b). Depending on the changes of the current location of the user (vehicle), these icons, indicators and text messages will dynamically change their contents, location, and sizes” | Paragraph 44 “The distance countdown meter 96 appears when the vehicle enters into a predetermined distance range from the maneuvering location, for example, 600 feet. The distance countdown meter 96 is configured by a scale-like shape on which the brightness, shading, color, etc. will change upon the changes of the current vehicle position. As noted above, the current position indicator 92 on the maneuver icon 91 also changes its position as the relative position of the vehicle to the maneuvering location changes.”)
It would have been obvious to one of ordinary skill in the art to have modified the method of DAL BO so that the visual indication of the maneuver in DAL BO (i.e., arrow in box 405A, Fig. 4C) is updated “to be displayed with” the arrow (i.e., arrow in box 405A, Fig. 4C) “having a second value”., as taught by Lo as disclosed above, in order to provide intuitive graphic imaging when navigating to effectively guide a user to a destination (Lo Paragraph 5 “This invention relates generally to a display method and apparatus for a navigation system, and more particularly, to a method and apparatus for displaying a route guidance list on a navigation system to provide an intuitive graphic image and text message regarding upcoming maneuvering actions on the route to effectively guide a user to a destination.”).

In regards to claim 13, DAL BO in view of Lo teaches A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to (DAL BO Paragraph 7 “Some example embodiments disclosed herein may provide a computer program product including at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored thereon”): while navigating along a route from a first physical location to a second physical location, display, via the display generation component, a visual indication of a maneuver to be performed next to follow the route (DAL BO Paragraph 40 “ In some example embodiments, the first part may only show the direction of turn to reach the destination, as the upcoming maneuver 205A. In some example embodiments, the directions may be displayed using arrows”), wherein: the visual indication of the maneuver is displayed with a visual characteristic having a first value (DAL BO Paragraph 40 “In some example embodiments, the first part of the display bar may display a distance of 300 m before making a turn and a direction of the turn to reach an intermediate location ‘Invalidenstr.’ corresponding to the upcoming maneuver 205A”); and while displaying the visual indication of the maneuver with the visual characteristic having the first value and before determining that a user has begun to perform the maneuver, updating the visual indication of the maneuver to be displayed with the visual characteristic having a second value, different from the first value, wherein updating the visual indication of the maneuver is done without changing a size of the visual indication (DAL BO Paragraph 42 “In some example embodiments, the display of the upcoming maneuver 205A may be dynamically updated based on the progress of the upcoming maneuver 205A. For example, the display of the first part of the display bar may be dynamically updated to reflect the distance remaining before making the next turn.” NOTE: As shown in FIG. 2B the size of the visual indication does not change).
DAL BO also elaborates on wherein: the visual indication of the maneuver is displayed with a visual characteristic having a first value (DAL BO Paragraph 26 “In some example embodiments, a countdown bar that indicates progress of the upcoming maneuver may be displayed as superimposed completely or partially on the upcoming maneuver. The progress of the upcoming maneuver may be indicated, for example, by the distance or time of travel remaining between the current location and an intermediate location corresponding to the upcoming maneuver. In some example embodiments, the upcoming maneuver may itself be displayed as including a countdown bar. For example, the upcoming maneuver may be displayed as a bar showing a distance of travel and a direction of making a turn. In some example embodiments, a visual indication corresponding to the degree of completion of the upcoming maneuver may be displayed along with the upcoming maneuver, as the countdown bar.” | Paragraph 40 “In some example embodiments, the first part of the display bar may display a distance of 300 m before making a turn and a direction of the turn to reach an intermediate location ‘Invalidenstr.’ corresponding to the upcoming maneuver 205A” | Paragraph 43 “In some example embodiments, the display of the countdown bar 205C may be dynamically updated based on speed data obtained from the one or more sensors 131. For example, the display of the countdown bar 205C (and thus the display unit itself) may be updated based on the distance of travel between the current location of the traveler and an intermediate location corresponding to the upcoming maneuver 205A. In some example embodiments, the dynamic update of the countdown bar 205C may be shown as a visual indication of filling up of the countdown bar 205C. In some example embodiments, the countdown bar 205C may be displayed as growing in height to reflect the dynamic update of the countdown bar 205C.”)
Accordingly, in view of the 112(b) rejection above, under a first interpretation, DAL Bo discloses the required claim limitations. However, under a second interpretation, DAL Bo, does not explicitly disclose the visual indication of a maneuver, being an arrow is updated “to be displayed with” the arrow (i.e., arrow in box 405A, Fig. 4C) “having a second value”. 
Lo, however, teaches wherein: the visual indication of the maneuver is displayed with a visual characteristic having a first value (Lo Paragraph 34 “In the present invention, as shown in FIGS. 3A-3D, the route guidance list has a layered structure to prioritize the information associated with maneuvering actions at the locations closer to the current vehicle position. Thus, the first entry (data field) 83 a differs from the rest of the entries (data fields) 83 b and 83 c in that the first entry 83 a shows the information in more detail with larger graphic images or icons because it relates to the next immediate action (maneuver). In this example, the entry (data field) 83 a includes a maneuver icon 91, a current position indicator 92, a maneuvering point (intersection) indicator 93 (93 a-93 d), a street icon 94, a street indicator 95 (95 a and 95 b). Depending on the changes of the current location of the user (vehicle), these icons, indicators and text messages will dynamically change their contents, location, and sizes” | Paragraph 44 “The distance countdown meter 96 appears when the vehicle enters into a predetermined distance range from the maneuvering location, for example, 600 feet. The distance countdown meter 96 is configured by a scale-like shape on which the brightness, shading, color, etc. will change upon the changes of the current vehicle position. As noted above, the current position indicator 92 on the maneuver icon 91 also changes its position as the relative position of the vehicle to the maneuvering location changes.”)
It would have been obvious to one of ordinary skill in the art to have modified the method of DAL BO so that the visual indication of the maneuver in DAL BO (i.e., arrow in box 405A, Fig. 4C) is updated (Lo Paragraph 5 “This invention relates generally to a display method and apparatus for a navigation system, and more particularly, to a method and apparatus for displaying a route guidance list on a navigation system to provide an intuitive graphic image and text message regarding upcoming maneuvering actions on the route to effectively guide a user to a destination.”).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DAL BO (US 20200096358 A1) ("DAL BO") in view of Lo (US 20090112462 A1) ("Lo") and in view of Pontarelli (US 20140180582 A1) ("Pontarelli").
In regards to claim 3, DAL BO in view of Lo discloses generating a warning based on a threshold distance at which the maneuver is to be performed (DAL BO Paragraph 54 “while traversing the upcoming maneuver, the distance remaining before making a turn, may approach a value that is below a threshold distance, for example 90 m The processor 101 may communicate with the one or more sensors 131 to obtain speed data of the traveler and may determine that the speed of the traveler is more than a threshold speed corresponding to the distance remaining before making the tum. In such scenarios, the processor 101 may farther control the display unit 405 to display a notification that it is too fast to tum safely. In some example embodiments, the upper area of the first part of the display bar may change color based on decrease in the remaining distance”).
`	 DAL BO in view of Lo fails to explicitly disclose generating a first tactile output having a first value for a respective characteristic; and129 4837-0342-4204, v. 1Docket No.: 106842176331 (P49222US3)in accordance with a determination that there is a hazard along the route between the location of the electronic device and the second physical location, generating a second tactile output having a second value, different from the first value, for the respective characteristic.
(Pontarelli Paragraph 54 “For example, if a user is wearing the wristband 110 on their right wrist and is walking with their arms swinging by theirs sides in a normal fashion, the wristband 110 may activate a group of haptic feedback devices 355 on the outside of the users right wrist to indicate that a right turn is needed or will be needed to continue to follow the selected navigation route, as illustrated in FIG. 4.” | Paragraph 55 “For example, the logic may be operative to activate a selected group of haptic feedback devices 355 as shown in FIG. 3A. In some embodiments, the group of haptic feedback devices 355 may be activated simultaneously or sequentially.”), and129 4837-0342-4204, v. 1Docket No.: 106842176331 (P49222US3)in accordance with a determination that there is a hazard along the route between the location of the electronic device and the second physical location, generating a second tactile output having a second value, different from the first value, for the respective characteristic (Pontarelli Paragraph 47 “For example, the navigation information may comprise directions from a first location to a second location, including various turns, obstacles, waypoints, etc. in between. While described herein in terms of navigation information, it should be understood that any type of information that could benefit from haptic feedback could be used and still fall within the described embodiments.” | Paragraph 48 “For example, the mechanical representation of the navigation information may comprise a selective activation of a predetermined group (e.g. one or more) of the plurality of haptic feedback devices 155-g, a predetermined pattern of activation of one or more of the plurality of haptic feedback devices 155-g or the like. In various embodiments, the logic may be operative to control the plurality of haptic feedback devices 155-g individually or as a group to output different navigation commands based on the received navigation information.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of DAL BO in view of Lo so that while navigating along the route: in accordance with a determination that a location of the electronic device is within a threshold distance of a location at which the maneuver is to be performed, generating a first tactile output having a first value for a respective characteristic; and129 4837-0342-4204, v. 1Docket No.: 106842176331 (P49222US3)in accordance with a determination that there is a hazard along the route between the location of the (Pontarelli Abstract “As the ergonomics and form factor design of computing devices continue to evolve, improvements in user interactions with the devices through the use of wearable or otherwise non-visually-intrusive peripherals become important considerations. As a result, it is desirable to provide a non-visually-intrusive device to supplement mobile computing device functionality. Consequently, there exists a substantial need for an apparatus including a wearable computing device or computing device peripheral”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DAL BO (US 20200096358 A1) ("DAL BO") in view of Lo (US 20090112462 A1) ("Lo") and in view of Hoffman (US 1092459 B2) ("Hoffman")
In regards to claim 4, DAL BO in view of Lo fails to explicitly disclose that while navigating along the route from the first physical location to the second physical location, displaying, via the display generation component, an indication of a physiological measurement of the user.
Hoffman, however, teaches while navigating along the route from the first physical location to the second physical location, displaying, via the display generation component, an indication of a physiological measurement of the user (Hoffman Col 32 lines 40-48 “FIG. 26 illustrates one more specific example. As shown in this figure, the color (or other appearance characteristics) of the route 2600 ran may be changed over the course of the displayed run route to indicate different physical or physiological features or characteristics of the route and/or the athletic performance. Additionally, the legend 2602 provides information to allow the user to correspond the displayed color to one or more specific features of the run, such as heart rate range in this example”).
It would be obvious to one of ordinary skill in the art to have modified the method of DAL BO in view of Lo so that while navigating along the route from the first physical location to the second physical location, displaying, via the display generation component, an indication of a physiological measurement of the user, as taught by Hoffman as disclosed above, in order to monitor athletic performance while (Hoffman Col. 1 lines 45-49 “As noted above, the present invention generally relates to athletic performance monitoring systems including a portable/wearable component (such as a watch, an MP3 player, or the like) and having various GPS features and functionality and enhanced athletic features and functionality”).
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DAL BO (US 20200096358 A1) ("DAL BO") in view of Lo (US 20090112462 A1) ("Lo") and in view of Peri (US 20150285652 A1) ("Peri") and in view of Letz (US 20150338223 A1) ("Letz") and in view of Lee (US 20090271109 A1) ("Lee")
In regards to claim 5, DAL BO in view of Lo fails to explicitly disclose  while navigating along the route from the first physical location to the second physical location: receiving, via the one or more input devices, an input corresponding to a request to display a plurality of suggested destinations along the route, wherein: in accordance with a determination that the route uses a first mode of transportation, the plurality of suggested destinations is a first plurality of suggested destinations; and in accordance with a determination that the route uses a second mode of transportation, the plurality of suggested destinations is a second plurality of suggested destinations, different from the first plurality of suggested destinations.
Peri, however, teaches in accordance with a determination that the route uses a first mode of transportation, the plurality of suggested destinations is a first plurality of suggested destinations; and in accordance with a determination that the route uses a second mode of transportation, the plurality of suggested destinations is a second plurality of suggested destinations, different from the first plurality of suggested destinations (Peri Paragraph 37-39 “Server 23 then generates a list of points of interest along the route, at a POI finding step 52. Typically, this step makes use of a database of POIs and their locations, filtering the database to find the POIs that are within a certain threshold distance of the primary route. Criteria defining the minimum and maximum number of POIs to be found may apply, and if the number of POIs returned does not satisfy the criteria, the filtering parameters may be modified… For each of the POIs found at step 52, server runs an optimized search algorithm to compute an optimal sub-route from the origin to the POI, at an origin sub-route computation step 54…Steps 54 and 56 use an optimized route search algorithm 58, which is described further hereinbelow with reference to FIG. 4. This algorithm takes into account, inter alia, factors that may include mode of transport (including mixed modes and walking).
It would be obvious to one of ordinary skill in the art to have modified the method of DAL BO in view of Lo so that in accordance with a determination that the route uses a first mode of transportation, the plurality of suggested destinations is a first plurality of suggested destinations; and in accordance with a determination that the route uses a second mode of transportation, the plurality of suggested destinations is a second plurality of suggested destinations, different from the first plurality of suggested destinations, as taught by Peri as disclosed above, so that optimal routes are provided based on travel mode (Peri Paragraph 7 “In the disclosed embodiments, presenting the one or more alternative routes includes selecting one or more of the points of interest responsively to the respective first and second optimal sub-routes computed for the points of interest, and displaying the one or more alternative routes that pass through the one or more selected points of interest. ”).
DAL BO in view of Lo and in view of Peri fail to explicitly disclose while navigating along the route from the first physical location to the second physical location: receiving, via the one or more input devices, an input corresponding to a request to display a plurality of suggested destinations along the route.
Letz, however, teaches while navigating along the route from the first physical location to the second physical location: receiving, via the one or more input devices, an input corresponding to a request to display a plurality of suggested destinations along the route (Letz Paragraph 31 “It is noted that one or more points of interest (POIs) can be specified in connection with routing information as generated by a routing application for denoting items of interest to a user, i.e., landmarks, historic highways, special buildings, activities, parks, restaurants” | Paragraph 40 “In other instances, the user can require that the application or service generate routes featuring the least number of tolls or highways, enables the quickest time to completion, accommodates a given mode of user transport (e.g., train, bus or car), etc.”). 
It would have been obvious to one of ordinary skill in the art to have modified the method of DAL BO in view of Lo and in view of Peri so that while navigating along the route from the first physical location to the second physical location: receiving, via the one or more input devices, an input (Letz Paragraph 5 “The method also comprises causing, at least in part, a selection of one of the generated one or more candidate intersection points that intersects the at least one calculated route at a latest point. Further, the method comprises causing, at least in part, a designation of the selected one of the one or more candidate intersection points as the at least one recorded route for the generation of the at least one personalized route”)
Dal Bo in view of Lo and In view of Peri and in view of Letz fail to explicitly disclose the determination of types travel modes. 
Lee, however, teaches the determination of types of travel modes (Lee Paragraph 76 “In some configurations of the present invention, a check is performed at block 830 to determine whether a transportation mode change has occurred. This determination may be made directly from the present location on the route (i.e., whether the user is at a location where a new route segment with a different mode of transportation is to be taken), or made be made using other indications, such as speed and direction of travel, proximity to roads or other types of paths, etc. This change in transportation mode may affect route calculation and other device behavior, such as the display of different data fields.
It would have been obvious to one of ordinary skill in the art to have modified the method of DAL BO in view of Lo and in view of Peri and in view of Letz so that there is a determination of type of travel mode, as taught by Lee as disclosed above, so that the navigation method can provide a plurality of operating mode (Lee Abstract “A portable navigation device operable to present a plurality of operating modes”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DAL BO (US 20200096358 A1) ("DAL BO") in view of Lo (US 20090112462 A1) ("Lo") and in view of Lee (US 20090271109 A1) ("Lee")
In regards to claim 6, DAL BO in view of Lo teaches displaying a visual indication (DAL BO Paragraph 39 “FIG. 2A illustrates an exemplary diagram showing a display unit 205 for displaying the navigation information in accordance with an example embodiment. The display unit 205 may take the form of a display bar comprising a first part and a second part. The upcoming maneuver 205A in the list of maneuvers may be displayed in the first part while the following maneuver 205B may be displayed immediately below the upcoming maneuver 205A in the second part”).
DAL BO fails to explicitly disclose while navigating along the route from the first physical location to the second physical location: in accordance with a determination that the route uses a first mode of transportation, the size of the visual indication of the maneuver is a first size, and in accordance with a determination that the route uses a second mode of transportation, different from the first mode of transportation, the size of the visual indication of the maneuver is a second size, different from the first size.
Lee, however, teaches, while navigating along the route from the first physical location to the second physical location: in accordance with a determination that the route uses a first mode of transportation, the size of the visual indication of the maneuver is a first size, and in accordance with a determination that the route uses a second mode of transportation, different from the first mode of transportation, the size of the visual indication of the maneuver is a second size, different from the first size (Lee Paragraph 76 “In some configurations of the present invention, a check is performed at block 830 to determine whether a transportation mode change has occurred. This determination may be made directly from the present location on the route (i.e., whether the user is at a location where a new route segment with a different mode of transportation is to be taken), or made be made using other indications, such as speed and direction of travel, proximity to roads or other types of paths, etc. This change in transportation mode may affect route calculation and other device behavior, such as the display of different data fields”).
It would have been obvious to one of ordinary skill in the art to have modified the method of DAL BO in view of Lo so that the display of different data fields changes in regards to a determination in a change of travel mode will include changing the size of the maneuver, as taught by Lee as disclosed above, , so that the navigation method can provide a plurality of operating mode (Lee Abstract “A portable navigation device operable to present a plurality of operating modes”).

7 is rejected under 35 U.S.C. 103 as being unpatentable over DAL BO (US 20200096358 A1) ("DAL BO") in view of Lo (US 20090112462 A1) ("Lo") and in view of Burch (US 20050222766 A1) ("Burch")
In regards to claim 7, DAL BO in view of Lo fails to explicitly disclose that while navigating along the route from the first physical location to the second physical location, displaying a visual indication of a velocity of the electronic device, wherein: in accordance with a determination that the velocity of the electronic device is a first velocity, the visual indication of the velocity of the electronic device uses a first scale, and in accordance with a determination that the velocity of the electronic device is a second velocity, different from the first velocity, the visual indication of the velocity of the electronic device uses a second scale, different from the first scale.
Burch, however, teaches while navigating along the route from the first physical location to the second physical location, displaying a visual indication of a velocity of the electronic device, wherein: in accordance with a determination that the velocity of the electronic device is a first velocity, the visual indication of the velocity of the electronic device uses a first scale, and in accordance with a determination that the velocity of the electronic device is a second velocity, different from the first velocity, the visual indication of the velocity of the electronic device uses a second scale, different from the first scale (Burch Paragraph 25 “The rate of climb display 32 includes a circumferential climb scale 46 located on the upper half of the display 32, and a circumferential descent scale 48 located on the lower half of the display 32. A pointer 50 indicates the rate of climb or descent of the device 10, and, therefore, the craft in which the device 10 is used. The vertical speed of the device 10 indicated by the pointer 50 is determined by the processor 24 using the GPS signals received by the receiver 20, rather than sensing and intepreting changes in atmospheric pressure as in a conventional mechanical rate of climb indicator. The display 32 does, however, read like a conventional mechanical rate of climb indicator. The numbers on each of the scales 46, 48 are in hundreds of feet, i.e. 500 feet, 1000 feet, 1,500 feet, etc. The display 32 is located in the lower right hand corner of the panel page 26”).
It would have been obvious to one of ordinary skill in the art to have modified the method of DAL BO in view of Lo so that while navigating along the route from the first physical location to the second (Burch Paragraph 6 “In the case of a digital readout of altitude, a pilot may perceive a climb or descent by noticing that the readout is changing, but the pilot would have to read and understand the digits displayed to determine if the aircraft was climbing or alternatively descending. Such an action diverts the pilot's attention away from other flight instruments and is more time consuming when compared to noticing the clockwise or counter-clockwise movement of a mechanical instrument”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DAL BO (US 20200096358 A1) ("DAL BO") in view of Lo (US 20090112462 A1) ("Lo") and in view of Schunder (US 20120004841 A1) ("Schunder")
In regards to claim 8, DAL BO in view of Lo fails to explicitly disclose that wherein the route includes navigation along a respective segment, the method further comprising: while navigating along the route: in accordance with a determination that the route is for a first mode of transportation, navigating along the route includes referring to the respective segment using a first name, and in accordance with a determination that the route is for a second mode of transportation, different from the first mode of transportation, navigating along the route does not include referring to the respective segment using the first name.
Schunder, however, teaches that wherein the route includes navigation along a respective segment, the method further comprising: while navigating along the route: in accordance with a determination that the route is for a first mode of transportation, navigating along the route includes referring to the respective segment using a first name, and in accordance with a determination that the route is for a second mode of transportation, different from the first mode of transportation, navigating (Schunder Paragraph 50-52 “A user input event may include a tactile input (such as, and without limitation, a touchscreen input, a button press, a keypad press, or a capacitive input) and/or a voice input. As an example, a route to a destination requires that a user travel by car, bus, train, and foot. The portion of the route that can be travelled by car is navigated by the driver with the in-vehicle navigation system. At the user input event, the data representing the navigation route may be transmitted to the driver's mobile phone. The user may then continue to navigate the route with the mobile phone. At each additional mode of transport (bus, train, and foot), the user may submit the user input to navigate the route by each additional mode of transport. For example, if the navigation route says to ride “Bus X” and “Bus Y” to reach the train station, a user input event may be received on the mobile phone when the traveler rides Bus X signifying that the user is riding “Bus X.” The navigation route on the mobile phone may then display the additional modes of transport (e.g., Bus Y, one or more train numbers, and/or walking directions). In some embodiments, additional information may be shown including, but not limited to, distance information, timetables, and fare costs). | Paragraph 54 “As another example, when the vehicle is within a certain distance (or proximity) from the Bus X pick up point, a background transfer of the multi-modal navigation route to the mobile device may occur. Thus, the routing engine 100 may use the GPS location data to determine the distance (which may include elevation information) to the next mode of transport and, when a distance threshold is reached or passed, the navigation route may be transferred from one device to another”).
It would have been obvious to one of ordinary skill in the art to have modified the method of DAL BO in view of Lo so that wherein the route includes navigation along a respective segment, the method further comprising: while navigating along the route: in accordance with a determination that the route is for a first mode of transportation, navigating along the route includes referring to the respective segment using a first name, and in accordance with a determination that the route is for a second mode of transportation, different from the first mode of transportation, navigating along the route does not include referring to the respective segment using the first name, as taught by Schunder as disclosed above, in order to provide an effective multimodal navigation route (Schunder Abstract “One or more embodiments may include a multi-modal navigation system and method. Route information may be received for generating a navigation route which may comprise multiple modes of transportation to a destination”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DAL BO (US 20200096358 A1) ("DAL BO") in view of Lo (US 20090112462 A1) ("Lo") and in view of Khan (US 20110172909 A1) ("Kahn")
In regards to claim 9, DAL BO in view of Lo fails to explicitly disclose that while navigating along the route: in accordance with a determination that the route is for a first mode of transportation, navigating along the route includes presenting maneuvering prompts at first distance or time-based intervals; and in accordance with a determination that the route is for a second mode of transportation, different from the first mode of transportation, navigating along the route including presenting the maneuvering prompts at second distance or time-based intervals, different from the first distance or time-based intervals.
Khan, however, teaches while navigating along the route: in accordance with a determination that the route is for a first mode of transportation, navigating along the route includes presenting maneuvering prompts at first distance or time-based intervals; and in accordance with a determination that the route is for a second mode of transportation, different from the first mode of transportation, navigating along the route including presenting the maneuvering prompts at second distance or time-based intervals, different from the first distance or time-based intervals (Khan Paragraph 42 “In one embodiment, such changes of mode are announced by the system—via voice (sound), display (image), vibration (motion), or all of these notification means—and the user may cancel the change.” | Paragraph 82 “The vibration may be useful to indicate upcoming turns, or changes in directions, etc. Upcoming maneuver notification preferences determine the first indication of a navigation instruction, prior to the instruction. For example, the system may say “turn right in ½ mile” or the like. This “½ mile” is the length of notice. For walking, a half mile notice is excessive, while for driving at freeway speeds, a one block notice is insufficient. Therefore, mode-based adjustment is useful. In one embodiment, the user may adjust the default settings. In one embodiment, the user may adjust settings, after the user interface is set by the system.”). 
(Khan Paragraph 4 “A method and apparatus to provide a personal navigation system is described”).

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DAL BO (US 20200096358 A1) ("DAL BO") in view of Lo (US 20090112462 A1) ("Lo") and in view of Machii (US 20080136612 A1) ("Machii").
In regards to claim 10, DAL BO in view of Lo fails to explicitly disclose that while navigating along the route: in accordance with a determination that the route includes a hazard between a location of the electronic device and the second respective location, displaying, via the display generation component, a visual indication of the hazard with the visual characteristic having a third value, different from the first and second values.
Machii, however, teaches while navigating along the route: in accordance with a determination that the route includes a hazard between a location of the electronic device and the second respective location, displaying, via the display generation component, a visual indication of the hazard with the visual characteristic having a third value, different from the first and second values (Machii Paragraph 8 “In addition, when the obstacle moves from the coverage of the first sensor to a coverage of a second sensor, the invention calculates a relative distance from a vehicle to the obstacle”).
It would have been obvious to one of ordinary skill in the art to have modified the method of DAL BO in view of Lo so that while navigating along the route: in accordance with a determination that the route includes a hazard between a location of the electronic device and the second respective location, displaying, via the display generation component, a visual indication of the hazard with the visual (Machii Abstract “Disclosed is an obstacle detection apparatus to detect more accurately a moving obstacle present around a motor vehicle”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not provide a limiting definition of a “visual indication of a maneuver”, but provides examples which include an arrow, icon, distance (i.e., Spec. ¶ 207 ““As illustrated in FIG. 6D, a navigation segment optionally is indicated by an icon (e.g., icon 624ab) representing a maneuver to be performed” wherein 624a is an arrow and 624b is a distance measurement), text (i.e., “take stairs”, 1004b, FIG. 10B, ¶ 333 “the visual indication 1004b of the maneuver”)